Citation Nr: 1203458	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right ankle injury.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right leg/ankle disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include depression and a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to August 1987 and from January 1988 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In December 2010 and in July 2011, the Veteran testified at hearings conducted before a decision review officer and the undersigned Veterans Law Judge, respectively.  Transcripts of both hearings have been associated with the claims file.  At the July 2011 hearing, the Veteran submitted new evidence in the form of post-service medical records and duplicate copies of some service treatment records, which relate to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

The Board observes that the Veteran contends having a right ankle and/or leg disorder both as a result of vocational rehabilitation treatment and in-service injuries.  Therefore, with regards to the in-service injuries, the Board will address the issue of a right leg/ankle disorder on a direct basis separate from the contended vocational rehabilitation injury, which is the claim for compensation under 38 U.S.C.A. § 1151.  Furthermore, with regards to Veteran's in-service injuries, the Board observes that, in addition to the claim to reopen, the RO, in a May 2011 rating decision, separately denied issues of service connection for fracture of the right ankle and a ruptured right Achilles tendon.  The Veteran has not appealed that decision.  However, in reviewing the Veteran's contentions pertaining to his right leg/ankle going back to his initial claim in July 2005, it is clear that the Veteran has been claiming service connection for any and all diagnosed disorders of his right leg/ankle resulting from service.  Therefore, the Board considers the claim to reopen the previously denied issue of entitlement to service connection for a right leg/ankle disorder to encompass all theories of entitlement based on in-service injuries.  

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for a right leg/ankle disorder is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for a right leg/ankle disorder, as well as the additional claim to reopen the previously denied issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ankle injury, if it occurred, happened when the Veteran was walking to and from class, which is not a necessary component of the training or services program authorized for the Veteran.

2.  By an unappealed October 2005 rating action, the RO denied service connection for a right leg/ankle disorder.

3.  Evidence received after the October 2005 denial of service connection for a right leg/ankle disorder relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for residuals of a right ankle injury have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

2.  The RO's October 2005 denial of service connection for a right leg/ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

3.  Evidence received since the final October 2005 decision is new and material, and the claim for service connection for a right leg/ankle disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in September 2008 and November 2008 complied with VA's duty to notify the Veteran with regards to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle injury.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for a right leg/ankle disorder, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Regarding VA's duty to assist, the RO obtained the Veteran's, service treatment records (STRs), post-service medical records, and vocational rehabilitation records.  VA has no duty to inform or assist that was unmet.  The Board observes that the Veteran's Social Security Administration (SSA) records in addition to hospitalization records showing treatment for a right ankle injury following his contended post-service vocational rehabilitation injury have not been obtained.  However, as discussed in detail below, as the disposition of the only issue being denied--the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle injury--is based on the law, and not on the facts of the case, the claim is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Consequently, a remand to obtain additional records is not necessary.  

The Board also finds that a medical opinion on the question of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right foot injury is not required as this claim is being denied on a matter of law.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Analysis

	A.  Compensation Pursuant To 38 U.S.C.A. § 1151

The Veteran contends that he has a residuals of a right ankle injury due to two falls  incurred while walking to and from a college course pursuant to vocational rehabilitation benefits.  See, e.g., December 2010 hearing transcript, pg. 9; July 2011 hearing transcript, pg. 8.

Under the provisions of 38 U.S.C.A. § 1151, where any veteran shall have suffered an injury or an aggravation of an injury as a result of the pursuit of a course of vocational rehabilitation under Chapter 31 of Title 38, awarded under any of the laws administered by the Secretary, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability, disability compensation shall be awarded in the same manner as if such disability or aggravation were service-connected.  A claim for compensation under 38 U.S.C.A. § 1151 must be accompanied by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.  Precedent opinions of the VA General Counsel have noted that, although claims under section 1151 are not based upon actual service connection, there are similarities in their adjudication, including the requirement of medical evidence to establish a causal connection between the claimed injury and the disability in issue.  See VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 1997).

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2011).

To establish that training and rehabilitation services or a CWT program proximately caused a Veteran's additional disability, it must be shown that the Veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA under either 38 U.S.C.A. § 3100 et seq. or 38 U.S.C.A. § 1718 resulted in the disability.  38 C.F.R. § 3.361(d)(3).  It need not be shown, however, that VA approved a specific activity or function as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  Id.  The provision of training and rehabilitation services or a CWT program cannot cause the continuance or natural progress of a disease or injury.  38 C.F.R. § 3.361(c)(2).

Here, the Veteran was accepted for vocational rehabilitation benefits under 38 U.S.C.A. § 3100 et seq. in September 2001.  In October 2001, a rehabilitation plan was developed with the goal of obtaining and maintaining entry level employment in the occupational goal of a radiologist technician.  The objective was that the Veteran complete an Associate Degree in general education for the purpose of completing a Bachelors Degree in radiology technology.  The services that were to be provided were institutions of higher learning.  A rehabilitation plan in May 2003 shows that the Veteran was to obtain a Bachelors Degree in Biology with teaching certification.  Services provided included academic instruction, tuition, fees, books, required supplies, and a subsistence allowance plus medical/dental benefits.

Pursuant to his rehabilitation plans, the Veteran enrolled in classes at institutions of higher learning.  The Veteran was enrolled at both Nashville State Community College (NSCC) and Austin Peay State University for his vocational rehabilitation.  A special report of training dated in November 2005 indicates that the Veteran reported breaking his leg while in training; however, there was no record of it is his file.  A December 2005 e-mail from the VA program Coordinator at NSCC indicates that the Veteran wore a brace on his leg on campus, but the director at the local campus indicated that the Veteran reported that he might have to have his leg amputated because of a service-connected injury and his diabetes condition.  As discussed above, the Veteran testified that he broke his right ankle twice by walking to and from a class.  

In this case, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle injury is not warranted.  Initially, the Board finds the evidence does not support a finding that the Veteran did in fact break his ankle while exiting or entering a class.  His vocational rehabilitation file fails to show any injury.  However, even assuming that such injury did actually occur, such injury did not occur from participation in an essential activity or function of the training or services.  

The Veteran has not indicated that any injury occurred while studying or attending a class.  Rather, the Veteran has consistently reported that he was on his way to class or was leaving class.  The Board acknowledges that the Veteran was attending classes for a vocational rehabilitation training program.  However, it is manifestly obvious that walking was not an "essential activity or function" of this training, nor was it a "necessary component" of the training he was receiving.  Walking was merely a way to get to and from his classes.

In Jackson v. Nicholson, 433 F. 3d 822  (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that a "causal connection" must exist between the VA program and the claimed injury.  No such causal connection exists here.  The VA training program did not cause any injuries; a chance fall did.  Furthermore, the United States Court of Appeals for Veterans Claims (Court), in Sweitzer v. Brown, 5 Vet. App. 503 (1993), held that aggravation of a veteran's back condition after being struck by a motorized wheelchair while waiting for examination at a VA Medical Center (VAMC) was merely "coincidental" to treatment.  The Court in Sweitzer held that 38 U.S.C.A. § 1151 contemplated recovery only for a disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.  Sweitzer at 505.  The Board finds that the facts presented in this case are similar to those in Sweitzer.  The Veteran's mere presence on a campus is "coincidental" to his vocational rehabilitation training.  Any disability resulting from the Veteran walking on a college campus pursuant his vocational rehabilitation plan cannot be deemed to be an "essential activity or function" of this training, nor was it a "necessary component" of the training he was receiving.

In essence, the Veteran has presented a "but for" argument, to the effect that but for his participation in VA training, he would not have been attending classes, and if he had not been going to class he would not have been injured.  There is nothing in the law, regulations or court decisions which make VA an insurer with respect to injuries sustained via activities which are only tangentially connected with VA programs, such as getting to and from such programs.  A "causal connection" must exist.  In this case, such a "causal connection" does not.

In summary, the Veteran's walking was not an essential activity or function of his training program-nor was it a necessary component thereof.  As such, there is no legal basis for compensation for the injuries resulting from two falls, and the appeal is denied.  See 38 C.F.R. § 3.361 (2011).

In a case like this, where the law, but not the evidence, is dispositive, the Veteran's claim should be denied because of the lack of legal entitlement under the law.  See Sabonis at 430.  Since the Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle injury which allegedly incurred as a result of an intervening cause not resulting from training and rehabilitation services rendered by the VA, this claim, which is without legal merit, must be denied. 

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle injury.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle injury is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  New & Material Evidence-Right Leg/Ankle Disorder

The Veteran was initially denied service connection for a right leg/ankle disorder in October 2005 because the evidence did not show that a diagnosis of a right leg/ankle disorder had been made.  In other words, evidence of record did not reflect a current disability.  After receiving notice of the October 2005 decision, the Veteran did not initiate an appeal of that denial.  Later, in November 2008, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the October 2005 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records dated from July 1997 to July 2005, and the Veteran's contentions.  His STRs showed several right leg and ankle complaints.  In October 1979, he was diagnosed with shin splints after complaining of pain in the shin area.  In June 1985, he was injured after he was hit by the bumper of a car.  He was diagnosed with a soft tissue injury of the right knee.  X-rays of his right foot in May 1986 revealed fracture versus accessory ossicle at the base of the first distal phalanx on the planter side.  In June 1986, he injured his right foot/big toe when playing basketball.  He was diagnosed with a soft tissue injury of the right big toe/right foot.  Also in June 1986, he complained of severe calf pains when running.  He was placed on profile for a sprained Achilles tendon.  A cast was applied.  In May 1987, the Veteran complained of pain in both heels and feet.  He had large inflamed areas on the posterior calcaneous that were tender to touch, firm, and fluctuant.  A previous history of Achilles trauma was noted.  The etiology of his complaints was unknown.  In June 1987, the Veteran was diagnosed with a contusion on the right leg.  His discharge examination in February 1988 revealed clinically normal lower extremities and feet.  No diagnosis of any right leg or right ankle disorder was made.  His post-service medical records show a complaint of right leg, ankle, and knee pain in March 2005.  However, his records did not include the diagnosis of any right leg or right ankle disability.  

Accordingly, at the time of the denial of the claim for service connection for a right leg/ankle disorder in October 2005, the claims folder contained no competent evidence of a current disability.  Thus, the RO, in October 2005, denied the claim of service connection for a right leg/ankle disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the October 2005 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims folder, no new evidence was received between the October 2005 rating decision and the 2008 claim.  Therefore, the October 2005 rating decision is final.  

The relevant evidence received since the October 2005 denial consists of VA treatment records dated through June 2009, private treatment records dated from October 1997 to February 2011, a buddy statement received in December 2008, and the Veteran's contentions.  A March 2000 private treatment record shows that the Veteran was seen for a check on a right foot fracture.  A July 2000 record shows that the Veteran's right foot was in a cast.  X-rays dated in October 2000 revealed a possible avulsion type fracture of the posterclaterai aspect of the cupoid bone.  It was thought that the Veteran had an old injury.  X-rays of the right ankle in October 2000 were negative.  A December 2007 VA treatment record shows a diagnosis of osteoarthritis of the knees.  The December 2008 buddy statement shows that the Veteran injured his ankles in service and was in a cast for six weeks.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a right leg/ankle disorder-namely, evidence that the Veteran may have a current diagnosis of a disability.  In this case, X-rays in October 2000 indicate that an old fracture injury was present and the Veteran has a diagnosis of osteoarthritis of the knee in December 2007.  Thus, this evidence supports the Veteran's assertion that he has a current disability of the right leg/ankle.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right ankle injury is denied.

New and material sufficient to reopen a previously denied claim for service connection for a right leg/ankle disorder having been received, the appeal is granted to this extent only.  

REMAND

Regrettably, a remand is necessary for further evidentiary development for the underlying claim for service connection for a right leg/ankle disorder as well as the additional claim to reopen the previously denied issue of entitlement to service connection for an acquired psychiatric disorder to include depression and generalized anxiety disorder.  A review of the claims file indicates that the Veteran has applied for, but been denied, disability benefits from the Social Security Administration (SSA).  However, no records from the SSA have been obtained.  As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Regarding the issue of entitlement to service connection for a right leg/ankle disorder, since the Veteran has documented in-service injuries and complaints, including a motor vehicle injury in June 1985 and an Achilles tendon injury in June 1986, and since post-service records indicate that the Veteran may have a current right leg/ankle disorder, a remand is necessary to afford him a VA examination to determine if he has a current disability that is related to his military service.  See McLendon, 20 Vet. App. 79.  

Additionally, with regards to the Veteran's claim to reopen the previously denied issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran testified that he was hospitalized at a medical facility named Horizon Medical Center and that they transferred him to a different facility named Central State for two weeks in 1987 following a suicide attempt.  July 2011 hearing transcript, pg. 13.  In this case, although records were requested from Horizon Medical Center, it does not appear that any attempt was made to obtain records from Central State.  At his July 2011 hearing, the record was held open for an additional 60 days for the Veteran to submit those records; however, no records have been received.  Although the Veteran testified that Central State now has a different name, and even though the record was held open for those records to be submitted and none were received, the Board finds that, as a remand is necessary to accord the agency of original jurisdiction an opportunity to obtain SSA records, an attempt should also be made to procure any records from the medical facility formally named Central State.  
Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee are dated in June 2009.  Accordingly, on remand, records of any ongoing VA right leg/ankle and psychiatric treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits [to include a copy of any such decision-as well as copies of the medical records used in support of such a determination].  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right leg/ankle and psychiatric treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received in 1987 from Central State for a suicide attempt; and from the VA Medical Center in Nashville, Tennessee since June 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his right leg/ankle complaints.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right leg/ankle disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's has documented in-service right leg/ankle injuries, to include shin splints in October 1979; a motor vehicle accident in June 1985; a right foot/big toe soft tissue injury in June 1986; an Achilles tendon injury in June 1986; and a contusion of his right leg in June 1987.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, readjudicate the issues of entitlement to service connection for a right leg/ankle disorder and of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder to include depression and a generalized anxiety disorder.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


